ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 8/17/2021 further limit the claims to requiring “the second target site is located downstream of the first target site on the target nucleic acid”, “the first probe and the second probe bind to the target nucleic acid to form a complex having a Holliday junction structure” and “the 3’ end of the 3’ overhang region of the second probe is used to prime rolling circle amplification”.  These new limitations further narrow the scope of the claim 1 and each of its dependent claims, and thus requires additional search and consideration because the claims now require these additional limitations.  While claim 48 did require “the 3’ end of the 3’ overhang region of the second probe is used to prime rolling circle amplification”, the limitation was not included in all embodiments of claim 1 previously, nor was it present in the context of the other two limitations now added to claim 1. These new limitations were not present in claim 1 at the time of the final rejection, and therefore will not be searched.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634